 


114 HR 806 IH: To provide for a land exchange involving a parcel of real property under the jurisdiction of the Secretary of the Army on the site of the former Mare Island Naval Shipyard, Vallejo, California.
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 806 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2015 
Mr. Thompson of California introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To provide for a land exchange involving a parcel of real property under the jurisdiction of the Secretary of the Army on the site of the former Mare Island Naval Shipyard, Vallejo, California. 
 
 
1.Acquisition of facilities by exchange, Mare Island Army Reserve Center, Vallejo, California 
(a)Exchange authorizedUsing the authority available under section 18240 of title 10, United States Code, the Secretary of the Army may carry out an exchange with Touro University California (in this section referred to as the University) under which the Secretary will convey all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 3.42 acres of the former Mare Island Naval Shipyard on Azuar Drive in the City of Vallejo, California, and administered by the Secretary as part of the 63rd Regional Support Command, for the purpose of permitting the University to use the parcel for educational and administrative purposes. (b)Facilities To be acquiredIn exchange for the conveyance of the real property under subsection (a), the Secretary of the Army shall acquire, consistent with subsections (c) and (d) of section 18240 of title 10, United States Code, a facility, or addition to an existing facility, needed to rectify the parking shortage for the Mare Island Army Reserve Center.   
(c)Payment of costs of conveyance 
(1)Payment requiredThe Secretary of the Army shall require the University to cover costs (except costs for environmental remediation of the property) to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation related to the conveyance, and any other administrative costs related to the conveyance. If amounts are collected from the University in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the University. (2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance or, if the period of availability for obligations for that appropriation has expired, to the appropriations or fund that is currently available to the Secretary for the same purpose. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(d)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) and acquired under subsection (b) shall be determined by a survey satisfactory to the Secretary of the Army.   